

Exhibit 10.1


May 5, 2020




[Executive Address]




Dear [Executive]:


This letter memorializes your agreement with OUTFRONT Media Inc. (the “Company”)
to temporarily reduce your gross annual base salary by [ ]% percent ([ ]%), in
recognition of the unusual circumstances expected to continue to impact the
Company’s operations as a result of the coronavirus (COVID-19) pandemic. You
have agreed that the reduction will apply beginning on May 12, 2020, and will
continue through the earlier of (i) September 9, 2020, and (ii) a date
determined by the Compensation Committee of the Board of Directors of the
Company, at which time your gross annual base salary amount will revert to your
current gross annual base salary of $[ ]. You hereby acknowledge and agree that
this reduction is voluntary, will not constitute grounds for you to resign for
“Good Reason” pursuant to your Employment Agreement with the Company, dated as
of [ ] (the “Employment Agreement”), and will not constitute a breach of the
Employment Agreement.


You and the Company hereby agree that any severance benefits that may be owed to
you, whether pursuant to the Employment Agreement or the Company’s Executive
Change in Control Severance Plan, any annual bonus that may be payable to you
under the Company’s Amended and Restated Executive Bonus Plan, and any other
amount of compensation or benefits that you are entitled to receive and which is
calculated based on the amount of your annual base salary, will be determined
without regard to the reduction in your annual base salary reflected herein.


Thank you for your service to the Company in these challenging times. Please
confirm your acceptance of the foregoing by providing your signature below and
returning a fully executed copy of this letter to me.


Sincerely,


/s/ Nancy Tostanoski


Nancy Tostanoski
Executive Vice President,
Chief Human Resources Officer




AGREED AND ACCEPTED:


____________________________
[Executive]


Date:________________________


  
    